Name: 2005/723/EC: Commission Decision of 14 October 2005 on programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses, which qualify for a Community financial contribution in 2006 (notified under document number C(2005) 3922)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  EU finance;  agricultural activity
 Date Published: 2005-10-18; 2006-12-12

 18.10.2005 EN Official Journal of the European Union L 272/18 COMMISSION DECISION of 14 October 2005 on programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses, which qualify for a Community financial contribution in 2006 (notified under document number C(2005) 3922) (2005/723/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 24(5) and 32 thereof, Whereas: (1) Certain Member States have submitted programmes to the Commission for the eradication and monitoring of animal diseases, programmes of checks aimed at the prevention of zoonoses and programmes for the eradication and the monitoring of certain transmissible spongiform encephalopathies (TSEs) for which they wish to receive a financial contribution from the Community. (2) Under Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), programmes for the eradication and monitoring of animal diseases and zoonoses are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of that Regulation are to apply. (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3) lays down rules for monitoring and eradication of TSEs in bovine, ovine and caprine animals. (4) In drawing up the lists of programmes for the eradication and monitoring of animal diseases, the list of programmes of checks aimed at the prevention of zoonoses and the list of programmes for the eradication and the monitoring of certain transmissible spongiform encephalopathies (TSEs) qualifying for a financial contribution from the Community for 2006, and the proposed rate and maximum amount of the contribution for each programme, the interest of each programme for the Community, its compliance with the technical provisions of relevant Community veterinary legislation and the volume of available appropriations must be taken into account. (5) The Member States have supplied the Commission with information enabling it to assess the interest for the Community of providing a financial contribution to the programmes for 2006. (6) The Commission has considered each of the programmes submitted from both the veterinary and the financial point of view and is satisfied that those programmes should be included in the lists of programmes qualifying for a financial contribution from the Community in 2006. (7) In view of the importance of those programmes for the protection of public and animal health, as well as the obligatory application in all Member States in the case of the TSE programmes, the most appropriate level of financial assistance from the Community should be ensured. (8) It is therefore appropriate to adopt the list of programmes qualifying for a financial contribution from the Community in 2006 and to set the proposed rate and the maximum amount of those contributions. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The programmes for the eradication and monitoring of animal diseases listed in Annex I shall qualify for a financial contribution from the Community in 2006. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex I. Article 2 1. The programmes of checks aimed at the prevention of zoonoses listed in Annex II shall qualify for a financial contribution from the Community in 2006. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex II. Article 3 1. The programmes for the monitoring of TSE (BSE and scrapie) listed in Annex III shall qualify for a financial contribution from the Community in 2006. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex III. Article 4 1. The programmes for the eradication of BSE listed in Annex IV shall qualify for a financial contribution from the Community in 2006. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex IV. Article 5 1. The programmes for the eradication of scrapie listed in Annex V shall qualify for a financial contribution from the Community in 2006. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex V. Article 6 This Decision is addressed to the Member States. Done at Brussels, 14 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1292/2005 (OJ L 205, 6.8.2005, p. 3). ANNEX I List of programmes for the eradication and monitoring of animal diseases (Article 1(1)) RATE AND MAXIMUM AMOUNT OF THE COMMUNITY FINANCIAL CONTRIBUTION Disease Member State Rate (%) Maximum amount (EUR) Aujeszkys disease Belgium 50 160 000 Spain 50 100 000 Bluetongue Spain 50 2 200 000 France 50 150 000 Italy 50 1 000 000 Portugal 50 1 250 000 Bovine brucellosis Greece 50 300 000 Spain 50 6 000 000 Ireland 50 1 750 000 Italy 50 2 600 000 Cyprus 50 300 000 Poland 50 260 000 Portugal 50 1 800 000 United Kingdom (1) 50 1 900 000 Bovine tuberculosis Estonia 50 65 000 Spain 50 5 000 000 Italy 50 1 800 000 Poland 50 800 000 Portugal 50 240 000 Classical swine fever Czech Republic 50 35 000 Germany 50 600 000 France 50 400 000 Luxembourg 50 15 000 Slovenia 50 25 000 Slovak Republic 50 400 000 Enzootic bovine leucosis Estonia 50 5 000 Italy 50 200 000 Lithuania 50 100 000 Latvia 50 50 000 Portugal 50 100 000 Ovine and caprine brucellosis (B melitensis) Greece 50 600 000 Spain 50 6 500 000 France 50 150 000 Italy 50 3 200 000 Cyprus 50 310 000 Portugal 50 1 000 000 Poseidom (2) France (3) 50 100 000 Rabies Austria 50 180 000 Czech Republic 50 390 000 Germany 50 750 000 Estonia 50 990 000 France 50 105 000 Finland 50 100 000 Lithuania 50 600 000 Latvia 50 650 000 Poland 50 3 750 000 Slovenia 50 300 000 Slovak Republic 50 400 000 African swine fever/Classical swine fever Italy 50 50 000 Total 49 730 000 (1) United Kingdom only as regards Northern Ireland. (2) Heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments. (3) France only as regards Guadeloupe, Martinique and RÃ ©union. ANNEX II List of programmes of checks aimed at the prevention of zoonoses (Article 2(1)) RATE AND MAXIMUM AMOUNT OF THE COMMUNITY FINANCIAL CONTRIBUTION Zoonosis Member State Rate (%) Maximum amount (EUR) Salmonella Austria 50 72 000 Belgium 50 650 000 Cyprus 50 69 000 Denmark 50 155 000 Germany 50 900 000 France 50 315 000 Ireland 50 75 000 Italy 50 675 000 Latvia 50 73 000 Netherlands 50 759 000 Portugal 50 488 000 Slovak Republic 50 232 000 Total 4 463 000 ANNEX III List of programmes for the monitoring of TSEs (Article 3(1)) RATE AND MAXIMUM AMOUNT OF THE COMMUNITY FINANCIAL CONTRIBUTION Disease Member State Rate rapid tests & discriminatory tests performed (%) Maximum amount (EUR) TSEs Belgium 100 3 155 000 Czech Republic 100 1 485 000 Denmark 100 2 115 000 Germany 100 13 940 000 Estonia 100 225 000 Greece 100 545 000 Spain 100 8 305 000 France 100 24 395 000 Ireland 100 5 035 000 Italy 100 7 345 000 Cyprus 100 280 000 Latvia 100 340 000 Lithuania 100 700 000 Luxembourg 100 135 000 Hungary 100 915 000 Malta 100 25 000 Netherlands 100 4 375 000 Austria 100 1 755 000 Poland 100 3 430 000 Portugal 100 1 605 000 Slovenia 100 390 000 Slovakia 100 665 000 Finland 100 935 000 Sweden 100 285 000 United Kingdom 100 5 925 000 Total 88 305 000 ANNEX IV List of programmes for the eradication of BSE (Article 4(1)) RATE AND MAXIMUM AMOUNT OF THE COMMUNITY FINANCIAL CONTRIBUTION Disease Member State Rate Maximum amount (EUR) BSE Belgium 50 % culling 150 000 Czech Republic 50 % culling 750 000 Denmark 50 % culling 100 000 Germany 50 % culling 875 000 Estonia 50 % culling 15 000 Greece 50 % culling 15 000 Spain 50 % culling 1 000 000 France 50 % culling 300 000 Ireland 50 % culling 2 800 000 Italy 50 % culling 200 000 Cyprus 50 % culling 15 000 Luxembourg 50 % culling 100 000 Netherlands 50 % culling 60 000 Austria 50 % culling 15 000 Poland 50 % culling 985 000 Portugal 50 % culling 685 000 Slovenia 50 % culling 25 000 Slovakia 50 % culling 65 000 Finland 50 % culling 25 000 United Kingdom 50 % culling 530 000 Total 8 710 000 ANNEX V List of programmes for the eradication of scrapie (Article 5(1)) RATE AND AMOUNT OF THE COMMUNITY FINANCIAL CONTRIBUTION Disease Member State Rate Maximum amount (EUR) Scrapie Belgium 50 % culling; 100 % genotyping 100 000 Czech Republic 50 % culling; 100 % genotyping 105 000 Denmark 50 % culling; 100 % genotyping 5 000 Germany 50 % culling; 100 % genotyping 1 105 000 Estonia 50 % culling; 100 % genotyping 6 000 Greece 50 % culling; 100 % genotyping 1 060 000 Spain 50 % culling; 100 % genotyping 12 790 000 France 50 % culling; 100 % genotyping 4 690 000 Ireland 50 % culling; 100 % genotyping 705 000 Italy 50 % culling; 100 % genotyping 530 000 Cyprus 50 % culling; 100 % genotyping 5 215 000 Latvia 50 % culling; 100 % genotyping 10 000 Lithuania 50 % culling; 100 % genotyping 5 000 Luxembourg 50 % culling; 100 % genotyping 35 000 Hungary 50 % culling; 100 % genotyping 50 000 Netherlands 50 % culling; 100 % genotyping 685 000 Austria 50 % culling; 100 % genotyping 15 000 Portugal 50 % culling; 100 % genotyping 865 000 Slovenia 50 % culling; 100 % genotyping 160 000 Slovakia 50 % culling; 100 % genotyping 250 000 Finland 50 % culling; 100 % genotyping 6 000 Sweden 50 % culling; 100 % genotyping 6 000 United Kingdom 50 % culling; 100 % genotyping 5 740 000 Total 34 138 000